Case 2:19-cv-00024-SEH Document 95 Filed 08/19/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
vs.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; and THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;'

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

Upon the record made in open court on August 19, 2020,

Mf

If

 

' Policy Numbers N04NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290.
Case 2:19-cv-00024-SEH Document 95 Filed 08/19/20 Page 2 of 3

ORDERED:

Defendant Sentinel Insurance Company Limited’s Second Amended Motion
for Admission of James H. Geiser, III Pro Hac Vice? is GRANTED subject to the
following conditions:

1. Local counsel must serve as either lead counsel or as co-lead counsel;

2. Either Mr. Kieffer or Mr. Geiser, but not both, may act as co-lead
counsel;

3. Mr. Kieffer and Mr. Geiser each must each do his own work. Each
must do his own writing, sign his own pleadings, motions and briefs, and, if
designated co-lead counsel in the acknowledgment and acceptance of his
admission required below, must appear and participate personally in all
proceedings before this Court;

4, Local counsel must also sign all such pleadings, motions, briefs and
other documents served or filed.

Admission is personal to Mr. Kieffer and Mr. Geiser; it is not an admission
of Troutman Sanders law firm.

FURTHER ORDERED:

This Order will be withdrawn unless Mr. Geiser, within fifteen (15) days

 

2 Doc. 79,
Case 2:19-cv-00024-SEH Document 95 Filed 08/19/20 Page 3 of 3

from the date of this Order, files an acknowledgment and acceptance of his
admission under the terms set forth above.

DATED this_/9 Gay of August, 2020.

 

United States District Judge
